Citation Nr: 0514852	
Decision Date: 06/01/05    Archive Date: 06/15/05

DOCKET NO.  99-16 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a skin rash to the 
lips, face, chest, and penis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1966 to February 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Atlanta, Georgia, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The veteran withdrew his request 
for a personal hearing by correspondence dated in January 
2004.  The Board remanded the case for additional development 
in February 2004.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has sufficiently notified 
him of the information and evidence necessary to substantiate 
this claim.

2.  The veteran's present skin disorder is not shown by 
competent evidence to have been manifest within one year of 
his last possible date of exposure to Agent Orange during 
active service nor does the evidence of record demonstrate 
the disorder is otherwise related to service.


CONCLUSION OF LAW

A skin rash to the lips, face, chest, and penis was not 
incurred in or aggravated by active service, nor as a result 
of Agent Orange exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the evidence not of record that was necessary to 
substantiate his claim and of which parties were expected to 
provide such evidence by correspondence dated in April 2001.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran was not given prior to the 
first agency of original jurisdiction (AOJ or RO) 
adjudication of the claim, the notice was provided by the AOJ 
prior to the final transfer of the veteran's case to the 
Board.  The service connection issue on appeal was re-
adjudicated in a February 2005 supplemental statement of the 
case.  The veteran has been provided every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the VCAA notice letter provided to the veteran 
generally informed him of the evidence not of record that was 
necessary to substantiate his service connection claim and 
identified which parties were expected to provide such 
evidence.  Although the letter did not specifically address 
the VCAA "fourth element," the Board finds that the veteran 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to the claims.  In fact, 38 C.F.R. 
§ 3.159(b)(1), which includes this "fourth element," was 
cited in a May 2003 supplemental statement of the case.  In 
light of the actual notice provided, the Board finds that any 
content deficiency in the notice letter was non-prejudicial 
error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issue on appeal have been requested 
or obtained.  A report received from Dr. M.F.E. in August 
2004 indicates that the physician had been retired for about 
20 years and that the records from his practice were 
unavailable.  The veteran was adequately notified of the 
efforts to obtain evidence in support of his claim during the 
course of this appeal.  The Board finds further attempts to 
obtain additional evidence would be futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that a medical opinion was obtained in March 1997, but 
that the veteran failed, without good cause, to report for a 
scheduled VA examination in January 2005.  Therefore, his 
claim must be decided based upon the evidence of record.  See 
38 C.F.R. § 3.655(b) (2004).  It is significant to note that 
the January 2005 examination was scheduled in accordance with 
the Board's February 2004 remand in order to obtain an 
etiology opinion as to whether the veteran's present skin 
disorder was related to Agent Orange exposure.  The duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled.  

Factual Background

Service medical records are negative for complaint, 
treatment, or diagnosis of any skin disorder.  The veteran's 
January 1968 separation examination revealed a normal 
clinical evaluation of the skin.  Records show the veteran 
served as a heavy equipment operator in the Republic of 
Vietnam from June 1967 to January 1968.  The RO has conceded 
that he was likely exposed to Agent Orange while serving in 
Vietnam.

In correspondence dated in January 1993 the veteran requested 
entitlement to service connection for a skin rash to the 
lips, face, chest, and penis.  He asserted this disorder was 
due to his exposure to Agent Orange during service.

VA Agent Orange examination in March 1997 noted the veteran 
reported he had been in areas sprayed with Agent Orange and 
other herbicides and may have ingested contaminated food or 
drink.  He reported that he experienced a rash to his legs 
while in Vietnam and that he was treated by medics.  He 
stated that he received treatment after he returned from 
Vietnam and that over the years it had spread.  The examiner 
noted there were four follicular-type lesions about the 
veteran's forehead approximately one to two millimeters (mm) 
in size.  They were scattered and not infected.  There were 
also four to each shoulder and scattered on the upper back.  
The diagnoses included dermatitis consistent with acneiform 
folliculitis, but it was noted that a dermatology 
consultation was pending.  

In correspondence dated in April 1999 he stated his skin 
problems began in December 1967 after they were attacked by 
enemy mortars which he believed involved chemicals.  In his 
July 1999 VA Form 9 the veteran claimed he had been treated 
for a skin rash to the lips, face, chest, and penis shortly 
after his discharge from service.  He also asserted, in 
essence, that skin tags noted on rectal examination prior to 
discharge were a manifestation of a skin disorder due to 
Agent Orange exposure.  

Private medical records dated in February 2002 show the 
veteran underwent excision of a left mid-back cystic lesion, 
without opinion as to etiology.  VA and private medical 
records are negative for complaint, treatment, or diagnosis 
of any other skin disorder.  There is no indication the 
veteran attended a dermatology examination nor that a VA 
dermatology consultation was obtained subsequent to his March 
1997 VA examination.  

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2004).  

Where a veteran served 90 days or more of continuous, active 
military service during a period of war and certain chronic 
diseases become manifest to a degree of 10 percent within one 
year from date of termination of service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

Certain disorders associated with herbicide agent exposure in 
service, including chloracne or other acneiform diseases 
consistent with chloracne, may be presumed service connected.  
See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 
3.309.  Veterans diagnosed with an enumerated disease who, 
during active service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  Chloracne or other acneiform diseases 
consistent with chloracne must have become manifest to a 
degree of 10 percent or more within one year after the last 
exposure to an herbicide agent during active service.  
38 C.F.R. § 3.307(a)(6).  

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has also held that when a claimed disorder is not 
included as a presumptive disorder direct service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact "incurred" during the service.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service-connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2004).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Federal Circuit has also recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2003).

Based upon the evidence of record, the Board finds the 
veteran's present skin disorder is not shown by competent 
evidence to have been manifest within one year of his last 
possible date of exposure to Agent Orange during active 
service nor does the evidence of record demonstrate the 
disorder is otherwise related to service.  Although it has 
been conceded that the veteran was likely exposure to Agent 
Orange during service in Vietnam, there is no evidence 
demonstrating that an acneiform disease consistent with 
chloracne was manifest to a degree of 10 percent or more 
within one year after his last exposure during active 
service.  Thus, a presumption of service connection is not 
warranted.  

Although the veteran believes he has a chronic skin disorder 
as a result of service, he is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  Grottveit, 5 
Vet. pp. 91; Espiritu, 2 Vet. App. 492.  The medical evidence 
of record does not provide the requisite nexus between the 
veteran's present skin disorder and his Agent Orange exposure 
nor to symptoms reportedly manifest during combat-related 
service.  Therefore, the Board finds entitlement to service 
connection for a skin rash to the lips, face, chest, and 
penis is not warranted.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.


ORDER

Entitlement to service connection for a skin rash to the 
lips, face, chest, and penis is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


